NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3105-19

TOWNSHIP OF MAPLEWOOD
and BOARD OF HEALTH OF
THE TOWNSHIP OF
MAPLEWOOD,

          Plaintiffs-Respondents,

v.

TWC2168 LLC, DANIEL
FAINMAN, and TETIANA
BERRIORS,

     Defendants-Appellants.
___________________________

                   Submitted February 22, 2021 – Decided April 27, 2021

                   Before Judges Currier and DeAlmeida.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Essex County, Docket No.
                   C-000181-19.

                   Joseph Rakofsky, attorney for appellants.

                   Bendit Weinstock, PA, attorneys for respondents
                   (Joseph H. Tringali, on the brief).
PER CURIAM

      Defendants TWC2168, LLC (TWC), Daniel Fainman, and Tetiana

Berriors appeal from the March 2, 2020 order of the Chancery Division

permanently enjoining them from operating a massage business without a

permit. We affirm.

                                        I.

      The following facts are derived from the record. The municipal code of

plaintiff Township of Maplewood prohibits the operation of a massage business

in the township without a permit issued by plaintiff Township of Maplewood

Board of Health (Board).

      In 2019, Fainman was the sole member of TWC, which operated an

unpermitted massage business under the tradename TWC Healthclub (the Club)

in a commercial building in Maplewood. On February 12, 2019, he applied to

the Board on behalf of TWC for a permit to operate a massage business at its

existing location. The Board denied the permit because of Fainman's criminal

history and allegations of sex trafficking and prostitution at the Club.

      A March 27, 2019 certificate of amendment for TWC named Berriors as

the sole member of the entity. That same day, Berriors applied to the Board on




                                                                           A-3105-19
                                        2
behalf of TWC seeking a permit to operate a massage business at the Club's

existing location. She identified Fainman as the manager of the Club.

      Robert D. Roe, the Health Officer for Maplewood, determined that the

second application was incomplete. It appears that one element missing was a

license from the New Jersey Board of Massage and Bodywork Therapy (State

Board) for TWC to be a massage and bodywork employer. Berriors applied for

the State license on April 3, 2019. According to Roe, in April 2019, Fainman

withdrew the second application by taking it from Roe's desk during a meeting.

      However, defendants produced a transcript of a May 16, 2019 telephone

conversation between Roe and Berriors suggesting the second application was

pending at that time. The transcript provides in relevant part:

            BERRIORS: I just want to let you know that [the]
            [S]tate [B]oard already approved the business, and I
            just want to find out if I can pick up [the] permit
            tomorrow.

            ROE: Yeah. Mr. Fainman was here. He gave me the
            number, and I'll call him just to confirm what you're
            saying, and if everything is good, I will issue the
            permit.

            BERRIORS: Okay. So tomorrow, I can come and pick
            [it] up, right?




                                                                        A-3105-19
                                        3
            ROE: Yes.1

At the time of the conversation, the State Board had not issued a massage a nd

bodyworker employer license to TWC. The license was issued by the State

Board to TWC more than two weeks later on May 31, 2019.

      No further action was taken by Roe on the second application. There is

no evidence in the record that Berriors came to Roe's office on the day after the

telephone call to pick up a permit. Nor did defendants produce evidence that

any further inquiry was made by Berriors, Fainman, or anyone else on behalf of

TWC to determine if Roe had concluded that "everything is good" and issued

the permit to operate a massage business.

      In June 2019, Maplewood police received a tip that prostitution was taking

place at the Club. The next month, they received a report of an intoxicated

woman in her undergarments walking in and out of the Club in the area of other

commercial tenants. Responding officers saw evidence of ongoing prostitution

activities at the Club. A July 10, 2019 police undercover operation at the Club

resulted in Fainman's arrest for promoting prostitution. A woman at the facility

was also arrested and charged with prostitution. 2


1
   Although the transcript was not authenticated or formally admitted into
evidence, plaintiffs have not contested its accuracy.
2
  This appeal does not involve the criminal charges.
                                                                           A-3105-19
                                        4
      In August 2019, Maplewood police received a call from a citizen who was

concerned that her cousin was being forced to engage in illegal activity at the

Club. Officers could not locate anyone at the Club meeting the description given

by the caller. Later that month, an investigator with the New Jersey Division of

Consumer Affairs met with Roe and informed him that the agency was

investigating TWC's alleged employment of unlicensed massage and

cosmetology professionals at the Club.

      On September 6, 2019, plaintiffs filed a verified complaint and order to

show cause in the Chancery Division, alleging defendants were operating a

massage business at the Club without a permit. Plaintiffs also alleged that

defendants' conduct constituted a nuisance and public endangerment that

threatened to harm the health, safety, and general welfare of persons who enter

and patronize the Club. Plaintiffs sought immediate, temporary, and permanent

restraints against defendants' continued violation of the municipal code.

      On September 11, 2019, the Chancery Division entered an order to show

cause temporarily restraining defendants from operating a massage business at

the Club without a permit. On October 10, 2019, the trial court issued an oral

opinion continuing the restraints against defendants and setting a discovery

schedule. An October 24, 2019 order memorializes the court's decision.


                                                                            A-3105-19
                                         5
      Plaintiffs subsequently moved pursuant to Rule 1:10-3 to enforce litigant's

rights. The motion was supported by a police report stating that on October 18,

2019, a plain clothes officer entered the Club and spoke with a TWC employee

who informed him the facility was open and offering massages for $100.

      On November 22, 2019, the trial court, although postponing a decision on

plaintiffs' motion, entered an order continuing the restraints on defendants and

authorizing Roe to post signs at the Club informing the public that TWC is

prohibited from operating as a massage business.

      On December 5, 2019, plaintiffs supplemented their motion to enforce

litigant's rights. They submitted a police report stating that an undercover

officer visited the Club on December 3, 2019, and was offered a massage by a

TWC employee for a "donation" of $100. In addition, Roe certified that shortly

after he posted signs at the Club as permitted by the court, he returned to the

facility to discover the signs had been obscured by holiday decorations.

      On December 23, 2019, the court entered an order continuing the prior

restraints and directing defendants to lock the exterior doors of the Club to the

public, thereby ceasing all business operations at the facility.

      On January 14, 2020, the court issued an oral opinion addressing both

plaintiffs' request for final restraints and their motion to enforce litigant's rights.


                                                                                A-3105-19
                                          6
The decision was based on the verified complaint, the exhibits attached thereto,

and deposition transcripts. The court found that plaintiffs proved that they did

not issue TWC a permit to operate a massage business. The court rejected

defendants' argument that Roe orally granted a permit during the May 16, 2019

telephone conversation with Berriors. The court noted that during that call, Roe

stated that he would issue a permit "if everything is good" after he confirmed

that the State Board had issued a massage and bodywork employer license to

TWC. The court found that defendants offered no proof that Roe confirmed the

issuance of such a license and determined that issuance of a municipal permit to

operate a massage business was warranted.

      The court also found that notwithstanding the absence of a permit,

defendants continued to operate a massage business at the Club. In addition, the

court concluded defendants continued to operate that business in violation of

several of its orders restraining that activity. Based on these findings, the court

determined plaintiffs were entitled to permanent restraints against defendants'

operation of a massage business at the Club without a permit.

      Before entry of a written order, defendants moved for reconsideration.

The court denied their motion in an oral opinion concluding they had merely

reiterated the arguments presented at the final hearing and no grounds for


                                                                             A-3105-19
                                        7
reconsideration existed. In addition, the court rejected Fainman's argument that

the verified complaint against him should have been dismissed because he is not

a principal of TWC.

      A March 2, 2020 order memorializes the court's decision. The order: (1)

permanently enjoins defendants from operating a massage business at the Club

without a permit; (2) directs defendants to permanently lock the exterior doors

of the Club to ensure it remains closed to the public for all unpermitted business;

(3) permits Roe to post signs alerting the public to the fact that the Club is not

permitted to provide massage services without a permit; and (4) prohibits

defendants from removing or obscuring those signs.

      This appeal follows. Defendants argue the trial court: (1) abused its

discretion by considering the police report detailing the undercover operation

that resulted in a criminal charge against Fainman; (2) denied Fainman due

process by adjudicating plaintiffs' claims before his criminal charges had been

resolved; (3) erred by not dismissing Fainman as a defendant; (4) made an

unsupported finding that Roe had not verbally issued a permit to TWC; (5)

impermissibly limited discovery and the cross-examination of Roe (not raised

below); (6) erroneously found permanent injunctive relief was warranted (not




                                                                             A-3105-19
                                        8
raised below); and (7) failed to recognize plaintiffs' attorneys had a conflict of

interest (not raised below).

                                        II.

      "Our review of '[f]inal determinations made by the trial court sitting in a

non-jury case . . . [is] limited and well-established.'" Balducci v. Cige, 456 N.J.

Super. 219, 233 (App. Div. 2018) (alterations in original) (quoting Seidman v.

Clifton Sav. Bank, 205 N.J. 150, 169 (2011)). The trial court's findings of fact

are "binding on appeal when supported by adequate, substantial, credible

evidence." Ibid. (quoting Cesare v. Cesare, 154 N.J. 394, 411-12 (1998)). "[W]e

do not disturb the factual findings and legal conclusions of the trial [court]

unless we are convinced that they are so manifestly unsupported by or

inconsistent with the competent, relevant and reasonably credible evidence as to

offend the interests of justice." Ibid. (alterations in the original) (quoting In re

Forfeiture of Pers. Weapons & Firearms Identification Card Belonging to F.M. ,

225 N.J. 487, 506 (2016)).

      In addition, "[a]s a general rule, courts exercising their equitable powers

are charged with formulating fair and practical remedies appropriate to the

specific dispute."   Kay v. Rosefielde, 223 N.J. 218, 231 (2015).           "While

equitable discretion is not governed by fixed principles and definite rules,


                                                                              A-3105-19
                                         9
'[i]mplicit [in the exercise of equitable discretion] is conscientious judgment

directed by law and reason and looking to a just result.'" Ibid. (quoting In re

Est. of Hope, 390 N.J. Super. 533, 541 (App. Div. 2007)) (alteration in original).

      The standards for granting preliminary injunctive relief are well

established: (1) whether a party would suffer irreparable harm if relief is not

granted; (2) whether the claim rests on settled law and has a reasonable

probability of success on the merits; and (3) whether the balance of hardships to

parties demonstrates that greater harm would result from not issuing the stay

than if it were issued. Garden State Equality v. Dow, 216 N.J. 314, 320 (2013)

(citing Crowe v. De Gioia, 90 N.J. 126 (1982)). These factors also bear upon

requests for permanent injunctive relief. See e.g., Murray v. Lawson, 136 N.J.

32, 50-51, cert. granted, judgment vacated on other grounds, 513 U.S. 802

(1994); Horizon Health Center v. Felicissimo, 135 N.J. 126, 139 (1994).

      Having carefully considered defendants' arguments in light of the

applicable legal standards, we affirm the March 2, 2020 order. The trial court's

findings of fact are based on substantial credible evidence and its decision to

grant permanent injunctive relief is supported by the record and legally sound.

      Defendants' primary argument is that the trial court erred when it found

plaintiffs had not issued TWC a permit to operate a massage business. They


                                                                            A-3105-19
                                       10
base their argument on the premise that Roe orally issued the permit during the

May 16, 2019 telephone call with Berriors. However, as the trial court correctly

found, Roe told Berriors he intended to issue a permit to TWC if he confirmed

that the State Board had issued TWC a massage and bodywork employer license

and determined "everything is good." This is not a statement that Roe had issued

TWC a massage permit. To the contrary, Roe stated that he intended to issue a

permit if certain conditions were met. As the trial court found, the record

contains no evidence that Roe confirmed issuance of the State Board license,

determined that "everything is good," or issued TWC a permit.           Notably,

defendants produced no evidence that Berriors attempted to pick up a permit

after the telephone call, as she suggested she would, or that anyone inquired on

behalf of TWC about whether Roe had issued a permit.

      We find no merit in Fainman's argument the trial court deprived him of

due process by deciding plaintiffs' request for relief prior to resolution of the

criminal charge pending against him. The trial court's decision is based solely

on plaintiffs' allegation that TWC was operating a massage business without a

municipal permit authorizing it to do so. The court did not consider plaintiffs'

allegations that the Club posed a public nuisance because, among other things,

it was the locus of acts of prostitution. Nor did the court make any findings


                                                                           A-3105-19
                                      11
regarding the events at the Club on the night that an undercover police operation

resulted in Fainman being arrested and charged with promoting prostitution.

The charge against Fainman was not relevant to the issue decided by the court,

was not the basis of any relief granted by the court, and was not explored at the

final hearing.

      We also are not persuaded by Fainman's argument the trial court should

have dismissed the allegations against him because he is not a principal of TWC.

Fainman first raised this argument in his motion for reconsideration. Prior to

that time, Fainman was the only active participant in the proceedings among the

defendants. On the day that the court considered plaintiffs' order to show cause,

Fainman stated on the record that he was appearing on behalf of TWC and

Berriors, to whom he had just spoken on the telephone. In addition, it is

undisputed that Fainman, the recent prior owner of TWC, had been hired by

Berriors as the manager of the Club. He offered no evidence suggesting that

anyone other than he had control over the operation of what the court found to

be an unpermitted massage business.

      Finally, the record supports the trial court's award of permanent injunctive

relief. The evidence establishes that defendants operated a massage business

without a permit, an act that threatens the public safety and the health and


                                                                            A-3105-19
                                      12
welfare of patrons of the Club. Defendants subsequently defied a series of trial

court orders to cease operations of their unpermitted business. Although the

court gradually increased the restraints on defendants, they continu ed their

defiant behavior. The court's final order, which included the padlocking of the

Club to protect the public safety and ensure compliance with the court's decision,

was warranted.

      To the extent we have not specifically addressed any of defendants'

remaining claims, we conclude they lack sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(1)(E).3

      Affirmed.




3
   Defendants raised several arguments for the first time on appeal. We do not
consider questions not presented to the trial court "unless the questions . . . go
to the jurisdiction of the trial court or concern matters of great public interest."
Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973) (quoting Reynolds
Offset Co., Inc. v. Summer, 58 N.J. Super. 542, 548 (App. Div. 1959)). To the
extent we do not address those arguments, we have determined that they do not
satisfy the standards for appellate review.
                                                                              A-3105-19
                                        13